Citation Nr: 0311022	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  94-24 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
septoplasty.

2.  Entitlement to service connection for a sinus disorder.

3.  Entitlement to service connection for a disorder 
manifested by generalized skeletal problems and weakness.  

4.  Entitlement to a rating in excess of 10 percent for 
facial scar residuals of a head injury.  

5.  Entitlement to a rating in excess of 30 percent for a 
headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
January 1965 to January 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office in Columbia, South Carolina.  A personal hearing was 
held at the RO in August 1994.  The issues of entitlement to 
service connection for a disorder manifested by generalized 
skeletal problems and weakness and to increased ratings for 
facial scar residuals of a head injury and for a headache 
disorder will be addressed in a remand which follows this 
decision.  


FINDINGS OF FACT

1.  Competent evidence establishes that the veteran's 
septoplasty residuals are related to an injury in service. 

2.  Competent evidence establishes that the veteran's 
sinusitis is related to an injury in service.  





CONCLUSIONS OF LAW

1.  Service connection is warranted for residuals of 
septoplasty.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.304 (2002).

2.  Service connection is warranted for a sinusitis.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.  See 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  While the veteran has not been fully 
advised of the pertinent mandates of the VCAA and 
implementing regulations, in light of the determinations 
below, which are complete grants of those benefits sought, 
the Board finds that a remand for further notice regarding 
these two claims would serve no useful purpose.  The veteran 
is not prejudiced by the Board's consideration of these 
claims based on the current record.  Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

The veteran contends that his residuals of septoplasty and 
sinus disorder both resulted from an automobile accident in 
service.  

Service connection may be granted for disability due to a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. §§ 3.303, 3.304.

Service medical records show that in January 1968 the veteran 
was involved in an automobile accident, striking his face on 
the windshield, causing it to break.  A January 1968 
hospitalization record shows that the veteran was treated for 
lacerations of the scalp, bridge of the nose, and upper lip 
(and fractured teeth).  On examination for release from 
active duty, a nondisabling wrist scar was noted; all 
anatomic systems were reported normal on clinical evaluation.  
A September 1984 private operative report shows that the 
veteran underwent septoplasty.  A June 1994 VA progress note 
shows a diagnosis of sinusitis.  On VA respiratory 
examination in July 1999, chronic sinusitis, chronic rhinitis 
and moderate to severe obstructive sleep apnea were 
diagnosed.  A November 1999 addendum to the report of that 
examination, by the physician who had examined shows 
diagnoses of chronic sinusitis and obstructive sleep apnea.  
A June 2000 opinion by that same VA physician states: "[i]t 
is my opinion that [the veteran's] nasal and sinus disorders 
resulted from his automobile accident in 1968 while in 
service."  

Accordingly, the evidence now shows current disability 
(residuals of septoplasty and sinusitis), an injury in 
service, and competent evidence that the current disability 
is related to the injury in service.  There no competent 
evidence to the contrary.  All requirements for establishing 
service connection are met, and service connection for 
residuals of septoplasty and for sinusitis is warranted.  


ORDER

Service connection for residuals of septoplasty is granted.

Service connection for sinusitis is granted.  


REMAND

While a February 2002 supplemental statement of the case 
notes that the veteran was sent a VCAA letter in September 
2001, review of this letter shows that the "VCAA" was not 
mentioned.  Further, the letter did not specifically address 
the issues currently on appeal, and made mo mention of claims 
for increased ratings.  Hence, there are notice deficiencies 
which must be corrected.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) invalidated 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii).  See Disabled American 
Veterans et. al. v. Secretary of Veterans Affairs,   F.3d  
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  The 
Federal Circuit held that 38 C.F.R. § 19.9(a)(2) is invalid 
because in conjunction with 38 C.F.R. § 20.1304, it allowed 
the Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver, which was contrary to 38 U.S.C. § 7104.  
38 C.F.R. § 19.9(a)(2)(ii) was held invalid in that it 
provided 30 days to respond to notice, which was contrary to 
38 U.S.C. § 5103(b), which provides a claimant one year to 
submit evidence.  Accordingly, the Board may not proceed with 
consideration of the remaining matters without remanding the 
case to the AOJ for proper VCAA notification.  

The veteran was most recently examined for his service-
connected headache disorder in April 2000.  At that time, the 
diagnosis was probable post-traumatic headaches of the muscle 
contraction type.  In the course of the examination, the 
veteran reported both the frequency and severity of his 
headaches.  The report mentions that the he was unemployed.  
A Social Security Administration decision in December 1994 
shows that he had been unemployed since April 1993.  

In April 2001 the veteran informed VA that his headaches were 
more severe than they were then found to be by VA.  He added 
that he had weekly attacks in which he was bedridden for 3 to 
4 days in a row.  The most recent treatment records on file 
are dated in June 1998; one VA, one private.  More current 
treatment records may have a bearing on the remaining claims.  
A comprehensive neurological examination to assess the 
current severity of the veteran's headache disorder is also 
indicated.  

Where, as here, claims regarding ratings disabilities involve 
initial ratings following the award of service connection for 
such disabilities, the entire history of the disability must 
be considered and, if appropriate, staged ratings may be 
applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The veteran must be provided notice of the 
pertinent provisions of the VCAA, including what 
evidence is needed to establish his remaining 
claims, what evidence VA has obtained or will 
obtain on his behalf, and what evidence he is 
responsible for obtaining.  If further evidence is 
identified, the VA should obtain such evidence and 
associate it with the claims file.  

2.  The RO should ask the veteran to 
provide a list of all VA and non-VA 
health care providers that have treated 
him for the disabilities remaining at 
issue since June 1998.  The veteran 
should also be provided notice of the 
provisions of 38 C.F.R. § 3.158, which 
directs that "where evidence requested 
in connection with an original claim, a 
claim for increase or to reopen or for 
the purpose of determining continued 
entitlement is not furnished within 1 
year after the date of request, the claim 
will be considered abandoned."  The RO 
should obtain complete records of 
treatment from all sources identified.

3.  The RO should then arrange for the 
veteran to be afforded a VA neurological 
examination to determine the severity of 
his headache disorder.  He must be 
advised that the examination is critical 
to his claim, and of the consequences of 
failing to report when scheduled. His 
claims folder must be available to, and 
reviewed by, the examiner in conjunction 
with the examination.  Any tests or 
studies deemed necessary should be 
performed.  The examiner should 
specifically note the frequency of the 
headaches and especially the frequency 
and duration of any medically documented 
prostrating attacks.  All clinical 
findings should be reported in a manner 
so that pertinent rating criteria may be 
applied.  The examination report should 
include the rationale for any opinion 
given.  

4.  If the results of any development 
requested above suggest that another VA 
orthopedic and/or skin examination is 
indicated, such examination should be 
scheduled.  

5.  After the development ordered above 
(and any other action deemed necessary) 
is completed, the RO should review the 
record and re-adjudicate the claims 
remaining on appeal.  If any benefit 
sought remains denied, the RO should 
issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the Board 
for further review, if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



